Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 8, the recitation to a “rental price prediction unit” that is configured to receive information about rental units, use a model to determine the rental price, and to output the result.  The use of the term “unit” is a generic placeholder term that is equivalent to the use of “means” and has been coupled to a function to be achieved with no modifying structure being claimed to the recited unit.  This is considered to pass the 3 prong test for 112f language and has been found to be invoking 112f.
a rental price prediction unit that is coupled to various functions to be achieved.  For the same reasons set forth above, the language of claim 14 is considered to be invoking 112f for the language of “rental price prediction unit” that is configured to do what is claimed.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

For the independent claims, the abstract idea is defined by the elements of:
Claim 1
display rental price for one or more available rental units; 
receive information about the one or more available rental units; 
use a constrained optimisation model to determine the rental price for the one or more available rental units; and output the rental price

Claim 8
display rental price for one or more available apartment units; and 
receive information about the one or more available apartment units; 
estimating a price elasticity for a dynamic programming model; 
use the dynamic programming model to determine a rental price for each of the one or more available apartment units; and 
output the rental price

Claim 14
display delist time for one or more available rental units; and 
receive data about the one or more available rental units; 
extract features from the data; 
fit a random forest model over the extracted features based at least on relative rent value; 
receive a rental price; and 
determine a delist time based on the random forest model and the rental price

Claim 16	
receiving information about the one or more available rental units; 
using a constrained optimisation model to determine rental price for the one or more available rental units; and 
display the rental price 


This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements for claims 1, 8, and 14 amount to a listing portal and a price prediction unit communicatively coupled to the listing portal.  Claims 1, 8, 14, and 16 also recite the use of a display to display the result (the rental price and/or delist time).  Claim 16 only recites the use of a display as the only additional element beyond the abstract idea itself.  The claimed additional elements in the form of a portal, price prediction unit, and display are reciting generic computer hardware that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f), (h). The claim is simply instructing one to practice the abstract idea by using a generically recited portal, price prediction unit (invokes 112f and requires the covered structure of an algorithm and some kind of computer or processing device), and a display to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a directed to the abstract idea identified by the examiner.
  	For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a listing portal and a price prediction unit and a display to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the guidance set forth in the 2019 PEG.  
	For claims 2-7, the applicant is reciting a number of functions that the price prediction unit is further configured to perform.  The claimed functions are further defining the same abstract idea of claim 1.  Reciting that the units are family apartments and claiming further determinations that are being made are all part of the abstract idea and are involved in the process of determining the rental rates.  The additional element of the price prediction unit has been treated in the same manner as was set forth for claim 1.
For claims 9-13, similar to that stated above, the applicant is reciting a further embellishment of the same abstract idea of claim 8.  The further recitation to how the 
	For claim 15, reciting the rental history for the rental units and the data that is pertains to, is reciting more about data per se and is something that is considered to be part of the abstract idea of the claims.  Further reciting data per se in a dependent claim does not provide for any further additional elements that can assist in contributing to the eligibility of the claim.
For claims 17-20, the applicant is claiming more about the same abstract idea of claim 16.  The recited steps do not claim any technology or devices as being part of the scope of the method so the breadth is such that people can do what is claimed per the claim scope itself that does not exclude such.  Receiving inquiries about a rental, generating the model, predicting prices of amenities, are all part of the abstract idea.  Nothing is claimed as far as any additional elements.  The applicant is just claiming more steps being performed with no linkage to any technology or devices other than the use of the display in claim 16 to display the output rental price.  Nothing is claimed that renders the claims as eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 3, 7, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Talluri (20020065699) in view of Garza, (NPL reference Revenue Optimization for a Hotel Property with Different Market Segments: Demand Prediction, Price Selection and Capacity Allocation)
For claims 1, 7, 16, Talluri teaches a system and method of using mathematical modeling to dynamically determine prices for rental items such as hotels, airline flights, car rentals, see paragraphs 006, 015.  Talluri teaches that information about available rental units is received and is used in an optimization model to determine demand and so to determine a rental price.  See paragraph 018 where it is disclosed that a pricing and revenue management system is used to run an estimation algorithm.  Paragraph 019 teaches determining prices of the units to be offered for sale (the hotels rooms for example).  Talluri teaches in paragraph 020 that a reservation system is used to providing unit pricing information, and satisfies the claimed listing portal that displays rental prices for available units.
Not taught by Talluri is that the pricing is determined using a constrained optimization model.  
NPL reference to Garza teaches a revenue optimization method for the hotel industry that uses machine learning to predict demand and to determine prices for hotel rooms.  Page 12 discloses:
First, we build a price-sensitive random forest model to predict the number of daily bookings for each customer market segment. We feed these predictions into a mixed integer linear program (MILP) to optimize prices and capacity allocations at the same time. We prove that the MILP can be equivalently solved as a linear program, and then show that it produces upper and lower bounds for the expected revenue maximization Dynamic Program (DP), and that the gap between the bounds depends on the probabilistic distribution of the demand. Thus, for high prediction accuracies, the optimal value of the DP can be closely approximated by the MILP
solution.

From pages 14-15: 
The main objective of this thesis is to develop and implement a method that using real data, constitutes an advanced and reliable way to improve revenue for hotel companies, and that it is also scalable to use in other Revenue Management applications. In order to meet this challenge, close-to-optimal decisions are suggested by taking a two-step-approach: 1) demand forecasting using machine learning techniques; 2) price selection and capacity allocation by solving a Mixed Integer Linear Program (MILP).

We attained data from a main hotel company, and were asked by it to develop a
solution using advanced analytics that would meet their needs, respecting their business constraints. The enterprise is a holding of various hotel brands, with hundreds of properties around the world. They have categorized their customers in 26 different market segments (see Figure 1-3), and depending on the market segment, clients can book rooms through separate channels, allowing the company to offer different prices and booking policies for the same physical rooms. Every hour, the company suggests prices to every property, for each of the 26 different market segments, as well as how many rooms – and of which type – to allocate to them. This increases significantly the decision space, making the pricing and allocation decisions more complex. Due to the need to calculate and update their prices hourly for each property, and for hundreds of future stay days, it is crucial to achieve optimal running time on any solution implementation.

	Garza teaches that information about available rental units is received and used in a constrained optimization model to determine rental prices for rooms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Talluri with a constrained optimization model to determine the rental prices, as is well known in the art and taught by Garza, so that the optimization can be performed subject to constraints.  A constrained optimization model is one that is optimizing a given variable in view of constraints.  This is something that is well known in the art of optimization and is taught by Garza.  Providing Talluri with a constrained optimization model would yield predictable results 
For claims 2, 3, the item being rented is not part of the claim scope.  This is because the applicant is only claiming the system that determines the prices for the rental and this does not include the items themselves that are being rented.  The recitation to the item being a multi-family apartment or single family apartments, or that the units are storage units, is reciting the intended use of the method by claiming the items being rented.  This language is directed at non-functional descriptive material that does not receive weight because it does not define anything further to the system of claim 1 or the method that is used to determine the pricing.  This language is directed to the intended use of the pricing method.  Additionally, and alternatively, assuming what is claimed is not taught by the prior art, it would have been obvious to one of ordinary skill in the art to modify the use of Talluri for other items that are being rented, as Talluri teaches in paragraph 015.  Knowing that apartments and storage units are similar to hotel rooms because they are all items that are rented and that have dynamic pricing, it would have been obvious for one of ordinary skill in the art to modify Talluri in view of Garza to be used for apartments or storage units so that revenue maximization and accurate pricing of the rentals can occur.
For claims 3, 7, in addition to that above, both Talluri and Garza teach that demand forecasting is used in the pricing of the hotel rooms.  Talluri teaches that consumer demand is determined, which equates to the claimed number of expected requests for the storage units.  This is reciting the predicted demand for a given rental .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talluri (20020065699) in view of Garza, (NPL reference Revenue Optimization for a Hotel Property with Different Market Segments: Demand Prediction, Price Selection and Capacity Allocation) and further in view of 5 Most Effective Hotel Room Pricing Strategies to Boost Revenue.
For claim 4, Talluri in view of Garza does not teach a seasonality element being used to determine the number of requests (the demand).  
The NPL reference “5 Most Effective Hotel Room Pricing Strategies to Boost Revenue” teaches on page 2 that seasonality, and even the given day of the week, are factors to consider when determining pricing for hotel rooms.  Seasonality affects demand, such as the example of demand for hotel rooms going down in beach towns during the winter season because it is too cold to go to the beach, whereas in the summer seasons, the demand for hotels rooms is high.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Talluri as modified with Garza with the further ability to account for seasonality when determining demand for the rental units (the claimed number of expected requests) so that more accurate demand forecasting can be performed.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talluri (20020065699) in view of Garza, (NPL reference Revenue Optimization for a Hotel Property with Different Market Segments: Demand Prediction, Price Selection and Capacity Allocation) and further in view of examiner official notice.
For claim 5, not disclosed is that a churn function is used to determine the number of expected requests (demand forecasting).  The claimed churn function is claiming the concept of customer churn. The examiner takes official notice of the fact that churn is known as being a measurement of the amount of customers that are leaving or not continuing to do business with a given business entity.  Because customer churn is well known in the art and is something that determines future demand for a given item, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Talluri and the demand forecasting (determining expected request for rental units) with the ability to account for customer churn, as is well known in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talluri (20020065699) in view of Machine Learning Redefines Revenue Management and Dynamic Pricing in Hotel Industry.
For claim 8, Talluri teaches a system and method of using mathematical modeling to dynamically determine prices for rental items such as hotels, airline flights, car rentals, see paragraphs 006, 015.  Talluri teaches that information about available rental units is received and is used in an optimization model to determine demand and so to determine a rental price.  See paragraph 018 where it is disclosed that a pricing determining prices of the units to be offered for sale (the hotels rooms for example).  Talluri teaches in paragraph 020 that a reservation system is used to providing unit pricing information, and satisfies the claimed listing portal that displays rental prices for available units.
Not taught by Talluri is that a price elasticity is determined.  
NPL reference Machine Learning Redefines Revenue Management and Dynamic Pricing in Hotel Industry discloses that machine learning can be used to provide for dynamic pricing in the hotel industry.  Disclosed on page 6 is that customer price elasticity varies between different customer segments.  On page 7 it is disclosed that price sensitivity is a factor to be considered when predicting demand.  Price elasticity is well known as being a measure of the change in demand for a given product or service is relation to its change in price.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Talluri with the further ability to determine price elasticity so that it can be factored into the demand forecasting that is used to determine the rental price.  This yields predictable results and is claiming a concept that is well known in the art in terms of estimating price elasticity for a product or a service.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talluri (20020065699) in view of Machine Learning Redefines Revenue Management and Dynamic Pricing in Hotel Industry and further in view of Inglesi-Lotz (The evolution of price elasticity of electricity demand in South Africa: A Kalman filter application).
	Not disclosed by Talluri is that a Kalman filter is used.  Inglesi-Lotz teaches that price elasticity can be determined using a Kalman filter, see pages 1 and 3.  A Kalman filter is a mathematical way to model uncertainty in systems that are constantly changing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Talluri with the ability to use a Kalman filter when estimating the price elasticity as is taught by Inglesi-Lotz so that the price elasticity can be better estimated.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL reference “Price Elasticity and how it can influence room rates” is relevant to what is claimed and shows that price elasticity is well known in the art.  
Rembert (20200160413) and Williams (20150161636) are directed to methods of determining prices for items that is relevant to what is claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687